[Cite as State v. Reed, 2021-Ohio-406.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio/City of Port Clinton              Court of Appeals No. OT-19-047

        Appellee                                Trial Court No. TRD1900817B

v.

David A. Reed                                   DECISION AND JUDGMENT

        Appellant                               Decided: February 12, 2021

                                          *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Alec W. Vogelpohl, Assistant Prosecuting Attorney, for appellee.

        Cory B. Kuhlman, for appellant.

                                          *****

        MAYLE, J.

        {¶ 1} Appellant, David Reed, appeals the February 6, 2020 judgment of the

Ottawa County Municipal Court finding him guilty of operating an under-speed vehicle

in violation of R.C. 4511.214(A)(2). Because we find that this case is moot, we dismiss

the appeal.
                                I. Background and Facts1

       {¶ 2} On April 2, 2019, Reed was stopped by Officer Essex of the Marblehead

Police Department while driving a golf cart on Memorial Shoreway in Ottawa County.

Essex issued Reed a ticket for violating R.C. 4511.214(A)(2), “lowspeed-underspeed

[sic] vehicle.”

       {¶ 3} The case was tried to the court on August 7, 2019. The court found Reed

guilty of violating R.C. 4511.214(A)(2).

       {¶ 4} On October 25, 2019, the court sentenced Reed to a fine of $10 and court

costs, resulting in a total sanction of $125. The record reflects that Reed paid the entire

sanction on October 25, 2019.

       {¶ 5} On November 8, 2019, Reed filed his notice of appeal. He did not file a

motion to stay his sentence pending appeal either in the trial court or with this court.

       {¶ 6} In his brief, Reed raises one assignment of error:

              The Trial Court erred in its application of O.R.C. Section 4511.214

       by applying it to a private roadway.




1
  On August 7, 2019, the parties filed a set of joint stipulations with the trial court that
contains more detailed factual information about the case, but there is no indication in the
record that the trial court adopted the stipulations. Therefore, our factual recitation is
brief and limited to what is in the traffic citation and the trial court’s judgment entry of
conviction and sentence.




2.
                                   II. Law and Analysis

       {¶ 7} As an initial matter, we must address the argument raised by appellee, the

city of Port Clinton, that Reed’s appeal is moot.

       {¶ 8} Under Ohio law, an appeal from a misdemeanor conviction is moot if the

defendant voluntarily serves the sentence unless the defendant demonstrates that he will

suffer some collateral disability or loss of civil rights arising from the conviction. Toledo

v. Cowans, 6th Dist. Lucas No. L-07-1332, 2008-Ohio-2989, ¶ 9, citing State v. Golston,

71 Ohio St.3d 224, 226, 643 N.E.2d 109 (1994). A defendant “voluntarily” serves his

sentence if he does not file a motion to stay the execution of his sentence pending appeal.

Id. Here, the record shows that Reed paid his entire sanction on October 25, 2019—the

same day that he was sentenced—without seeking a stay pending appeal. Therefore, we

find that Reed voluntarily served his sentence.

       {¶ 9} Because Reed voluntarily served his sentence, in order for us to consider his

appeal, he must provide evidence from which we can infer that he will “‘suffer some

collateral disability or the loss of civil rights’ arising from [his] conviction * * *.” State

v. Hobbs, 6th Dist. Lucas No. L-18-1165, 2019-Ohio-5145, ¶ 9, quoting Cleveland Hts. v.

Lewis, 129 Ohio St.3d 389, 2011-Ohio-2673, 953 N.E.2d 278, ¶ 18. The defendant bears

the burden of producing evidence that he has such a “substantial stake” in his conviction

to pursue an otherwise moot appeal. Golston at 226. Our review of the record shows that

Reed has failed to satisfy this burden.




3.
       {¶ 10} Reed devotes his brief to arguing that the road on which he was stopped

and cited was a private road, not a public road, and that R.C. 4511.214 does not apply to

private roads. He does not, however, argue that he has any stake—substantial or

otherwise—in his conviction that would allow him to pursue this moot appeal. And

when the city raised the issue of mootness in its brief, Reed did not file a reply brief

pointing out a collateral disability or loss of civil rights that accompanies his conviction.

Put simply, Reed failed in his burden to provide any evidence showing that he will suffer

a collateral disability or loss of civil rights. Golston at 226. Accordingly, his appeal is

moot and we will not consider it.2

                                      III. Conclusion

       {¶ 11} This appeal is moot as a result of Reed voluntarily completing his sentence

and failing to identify a collateral disability or loss of civil rights associated with his

conviction. Accordingly, we dismiss his appeal. Reed is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                           Appeal dismissed.




2
  Even if the case were not moot, we would be compelled to affirm the trial court because
Reed did not file a transcript of the August 7, 2019 bench trial, and “[w]hen portions of
the transcript necessary for resolution of assigned errors are omitted from the record, the
reviewing court has nothing to pass upon and thus, as to those assigned errors, the court
has no choice but to presume the validity of the lower court’s proceedings, and affirm.”
Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).




4.
                                                               Port Clinton v. Reed
                                                               C.A. No. OT-19-047




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.